Citation Nr: 1527093	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar back disability, claimed as a mid back problem.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION


The Veteran served on active duty from March 1971 to March 1973.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2012, the Veteran testified at a Videoconference Board hearing.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA to ensure total review of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds the June 2009 VA examination inadequate for adjudication purposes and therefore remands for a new examination.  In that regard, the examiner opined, "Neither the examination or the x-rays demonstrate findings that would be secondary to the injury described."  The examiner does not provide any further rationale.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be provided a new examination which provides a well-reasoned opinion.  

Further, the Veteran has not been provided notice regarding secondary service connection.  There is evidence that the Veteran's back disability may be directly or secondarily service related to his service-connected neck disability.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.  

The Veteran has alleged that his service-connected neck disability and claimed back disability were caused by the same in-service injury.   

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's back disability.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.  The examiner is asked to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that any current back disability is related to active military service. 

The examiner's attention is directed to the October 1972 incident where the Veteran was knocked unconscious in a football game, December 1972 spinal tap surgery record at the Long Beach VA Hospital, and the January 1975 periodic report of medical history where the Veteran complained of reoccurring back injury.  

(b)  Whether it is as least as likely as not (a 50 percent or greater possibility) that the Veteran's back disability is caused by his service connected neck disability. 

(c)  Whether it is as least as likely as not (a 50 percent or greater possibility) that the Veteran's back disability is aggravated (i.e., permanently worsened) by his service connected neck disability.  

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The examiner's attention is directed to the Veteran's statement that he injured his neck and back in a 1972 football game and has experienced pain since.  

A complete rationale for any opinion provided must be included in the report of the examination.  A medical conclusion without a rationale based upon the pertinent medical evidence and the medical expertise of the examiner would be of limited value.

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






